Citation Nr: 1720969	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  17-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for aortitis, status post aortic repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1958 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Briefly, the Board notes the Veteran requested an in-person travel Board hearing before a Veterans Law Judge in his January 2017 substantive appeal.  However, the Veteran withdrew the hearing request in a March 2017 statement.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.702 (e). 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

The Veteran asserts his aortitis is related to his military service.  Specifically, he asserts his heart condition was caused by his exposure to toxic fuel fumes, which he endured as part of his military specialty.  The Veteran, through his representative, noted the RO did not afford him a VA examination.  

The Board notes VA must provide a medical examination or obtain medical opinion when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Private medical records from April 2016 reveal a diagnosis of Aortitis.  These records also indicate the Veteran underwent an abdominal aortic aneurysm (AAA) repair in August 2015.  As such, the Board finds the first prong of analysis is satisfied. 

In his May 2016 claim, the Veteran indicated he was exposed to Nike-Ajax fuel in service.  Likewise, in his December 2016 notice of disagreement (NOD), the Veteran stated he was constantly exposed to environmental fumes from the liquid fuel as a guided missile mechanic for the Nike-Ajax missile.  A review of the Veteran's military personnel records supports and confirms the Veteran's statements.  The Board, then, finds the Veteran's statements competent and credible, and further finds the second prong of analysis has been met. 

As for the third requirement, the Veteran asserted in his January 2017 substantive appeal the only cause for his aneurysm, that he could think of, was his exposure to the fuel fumes in service.  However, the Board notes the available private medical records do not discuss the etiology or nature of the aortits.  As the third requirement is considered a low threshold, the Board finds the Veteran's statements sufficient to meet the requirement.  The Board notes that a medical opinion is required in order to competently establish the etiology of the Veteran's condition.  Thus, there is insufficient information to decide the Veteran's claim, and a VA examination is necessary. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology and the nature of the Veteran's Aortitis.  All evidence must be made available to and reviewed by the examiner.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should describe the nature and etiology of the Veteran's Aortitis.  The examiner should state any current diagnoses found upon examination; and for each diagnosis, opine whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed condition is related to the Veteran's service.

The examiner must provide a complete rationale for all opinions offered.  If the examiner is unable to provide any requested opinion, he or she should explain why.

3.  After completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


